EXHIBIT 10.2 EXECUTION VERSION INCREMENTAL TRANCHE B TERM FACILITY AGREEMENT INCREMENTAL TRANCHE B TERM FACILITY AGREEMENT, dated as of September 22, 2011 (this “Agreement”), among AVIS BUDGET HOLDINGS, LLC (“Holdings”), AVIS BUDGET CAR RENTAL, LLC (the “Borrower”), the Tranche B Term Lenders (as defined below), JPMORGAN CHASE BANK, N.A., as administrative agent (the “Administrative Agent”), MORGAN STANLEY SENIOR FUNDING, INC. (“MSSF”), as Tranche B Term Facility (as defined below) closing agent (the “Tranche B Term Facility Closing Agent”) and co-syndication agent, CITIBANK, N.A. as co-syndication agents (together with MSSF, the “Co-Syndication Agents”), CREDIT AGRICOLE CORPORATE & INVESTMENT BANK New York Branch, THE BANK OF NOVA SCOTIA and THE ROYAL BANK OF SCOTLAND PLC as co-documentation agents (the “Co-Documentation Agents”), and MORGAN STANLEY SENIOR FUNDING, INC., CITIGROUP GLOBAL MARKETS INC. (together with MORGAN STANLEY SENIOR FUNDING, INC., the “Tranche B Term Facility Lead Arrangers”), CREDIT AGRICOLE SECURITIES (USA) INC., THE BANK OF NOVA SCOTIA and RBS SECURITIES INC., as joint lead arrangers and bookrunners (collectively, the “Tranche B Term Facility Arrangers”). W I T N E S S E T H WHEREAS, reference is hereby made to the Amended and Restated Credit Agreement dated as of May 3, 2011 (as amended, supplemented or otherwise modified from time to time, the “Credit Agreement”) among others, Holdings, the Borrower, the subsidiary borrowers from time to time parties thereto, the several lenders from time to time parties thereto and the Administrative Agent; WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and have made, certain loans and other extensions of credit to the Borrower; WHEREAS, pursuant to Section 2.23 of the Credit Agreement, the Borrower has requested that a new tranche of Incremental Term Loans in the amount of $420,000,000 (the “Tranche B Term Loan”) be made available to the Borrower, and the Administrative Agent, the Tranche B Term Facility Closing Agent and the Tranche B Term Lenders (as defined below) have agreed, upon the terms and subject to the conditions set forth herein, that certain financial institutions(the “Tranche B Term Lenders”) will make the Tranche B
